UNITED STATES DISTRICT COURT
SCUTHERN DISTRICT OF NEW YORK

 

 

 

 

ee ae ee i i ee ee x
WILLIAM R. UNDERWOOD, : 16cv9058 (DLC)
Plaintiff, : ORDER
aye .
LASTRADA ENTERTAINMENT COMPANY, LTD.,  :
STEVE ARRINGTON, SAM CARTER, CHARLES : USDC SDNY
CARTER, WAUNG HANKERSON, and ROGER OCUMI
PARKER, | ELECTRONICALLY FILED
Defendants. :
. OC ES ga
Beene x DATE FILED: _2//7/4229

 

 

 

 

DENISE COTE, District Judge:

On February 19, 2020, this case was transferred to this
Court. It is hereby

ORDERED that a telephone conference is scheduled for March
19, 2020 at 2 p.m. Counsel for the plaintiff shall have all
parties on the line and call chambers at 212-805-0202.

Dated: New York, New York
March 10, 2020

| be

VIDENISE COTE
United States District Judge

 

 
